department of the treasury internal_revenue_service washington d c feb set ep khe ts oo tax_exempt_and_government_entities_division u i l xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx legend taxpayer a xaxxaxxxxxxxxxx plan x xxxxxxxxxxxxx financial_institution b xxxxxxxxxxxxx amount d amount e amount f ira y xxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx credit_union c xxxxxxxxxxxx date date date xxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx 201618u14 dear this letter is in response to your request dated date as supplemented by correspondence dated october and date and date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested on date taxpayer a received a distribution of amount d from plan x amount f was withheld for federal income taxes taxpayer a asserts that his failure to accomplish a rollover of amount f within the 60-day period prescribed by sec_402 of the code was due to the delay of international mail delivery financial_institution b was the custodian for plan x financial_institution b closed taxpayer a’s account in plan x and on date1 he received a check for amount e on date less than days after date taxpayer a rolled over amount e into ira y with credit_union c taxpayer a represents that once he became aware that ira y was established and amount e had been rolled over into ira y he made an online request with credit_union c to withdraw amount f from his checking account and deposit amount f into ira y on date after the 60-day rollover period amount f was deposited into ira y based on the foregoing facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to amount d sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be included in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomp lished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 of the code sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 of the code provides the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred based on the information presented and documentation submitted by taxpayer a no waiver of the 60-day rollover requirement is necessary with respect to amount e because the rollover of that amount was accomplished timely however such information and documentation does not support the assertion that taxpayer a’s failure to accomplish a timely rollover of amount f was due to delay of international mail delivery rather in this case after the 60-day rollover period taxpayer a made an online request to transfer amount f from his personal checking account to ira y further the documentation submitted does not demonstrate that taxpayer a failed to accomplish a rollover due to any of the factors cited in revproc_2003_16 therefore pursuant to sec_408 of the code the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount f from ira y this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions concerning this letter please contact xxxxxxxxxxxxxxxx xxxxxxxxxxxxxaxxxx at xxxxxxxxxxxx all correspondence should be addressed to se t ep ra t3 sincerely yours de cade j jl dé te carolyn e zimmerman acting manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
